DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Applicant’s response from 12/16/2021 is acknowledged.
The allowed claims are: 77-104.
The following is an examiner’s statement of reasons for allowance.  The application is allowable for the reasons of record in the parent patent application 17/120,678, now issued as US patent No. 11,083,733.  In the ‘678 application Applicant has filed the Declaration of Dr. Sebastian Jager under 37 CFR 1.132 (“Jager Declaration”), and further also made it of record in the instant application.  The Jager Declaration establishes that sterility is not an inherent characteristic of the oleogel of the prior art, and that only the particular method of achieving sterilization claimed- by ionizing radiation at doses ranging from about 11 to about 40 kGy worked, and that it is not possible to achieve the needed sterilization with standard approaches such as dry heat, steam, autoclaving, gamma radiation at standard doses.  The Jager Declaration further provides that the oleogel of the prior art is silent on the consistency of 300-3000 mN, that mixing birch bark extract with vegetable oil failed to achieve this consistency, and that the claimed consistency is critical for the oleogel quality and half life.  Finally, the Jager Declaration that the oleogel of the prior art does not mention the peroxide value of its non-polar liquids, but that the claimed peroxide value is not considered a typical specification for non-polar liquids such as sunflower oil and differs from the USP-NF and Ph.  Per the Janger Declaration, the peroxide value of the non-polar liquid excipients was tied to the quality and odor of the resulting oleogel.
Further, Applicant agreed to file a terminal disclaimer in order to overcome the double patenting rejection over the co-pending ‘098 application, and the parent US patent No. 11,083,733.
With respect to the claimed method of treatment, Applicant’s specification provides: “[0003] The triterpenes found in birch bark extracts are known to have wound healing properties. Methods of extracting these triterpenes from birch bark are reported in U.S. Pat. No. 7,482,383. These methods provide solid birch bark extracts that may be used in pharmaceutical formulations. For example, emulsions containing such extracts are described in U.S. Pat. No. 7,482,383, and oleogels containing such extracts are described in U.S. Pat. Nos. 9,352,041; 8,828,444 and 8,536,380.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627